Citation Nr: 0607260	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service 
connected varicose veins, left leg, postoperative, which are 
currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to October 
1995.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 2003, it was remanded to the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The veteran's current service-connected left leg varicose 
veins disability is characterized by a palpable, tender 
varicose vein on the left calf with some stasis pigmentation, 
without edema, ulcers, or eczema.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for unilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 110, 1155, 5107 (West 2002; Supp. 2005); 38 C.F.R. §§ 
3.321, 3.951, 4.7, 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002; Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claims for benefits and 
further allocates the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
September 2004.  The letter fully provided notice of elements 
(1), (2) and (3).   In addition, by virtue of the rating 
decision on appeal and the November 2005 Supplemental 
Statement of the Case ("SSOC"), the veteran was provided 
with specific information as to why this particular claim 
were being denied, and of the evidence that was lacking.  
With respect to element (4), she was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the November 2005 
SSOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the VCAA letter sent after the Board's November 
2003 remand was provided to the veteran prior to the RO's 
denial of the veteran's claims in the November 2005 SSOC.  
The 38 C.F.R. § 3.159(b) compliant language was provided to 
her after the adjudication of the claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to this claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  She was given 
ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim or that 
other evidence is existent and has not been obtained.  
Indeed, in April 2003, the veteran asserted that she had 
sought all of her medical treatment for her left leg varicose 
veins in VA medical facilities.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, it obtained the 
veteran's VA outpatient medical records and ordered two 
appropriate VA examinations.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran with her claim.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA for this claim would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran neither submitted, nor authorized, VA to obtain 
any further evidence to support her claim, the Board finds 
that the record is ready for appellate review.


The Merits of the Claim

The veteran asserts that her varicose veins of the left lower 
extremity are more severely disabling than reflected by the 
current 20 percent evaluation.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A 20 percent rating for varicose veins of a single lower 
extremity, i.e., a unilateral disability, requires persistent 
edema that is incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration. A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  38 C.F.R. § 4.104 (2005); Diagnostic Code 7120.

A note under the varicose veins rating criteria states that 
the evaluation is for the involvement of a single extremity; 
in circumstances where more than one extremity is involved, 
each extremity would be evaluated separately, and thereafter 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor contained in 38 C.F.R. § 4.26.

In May 2000, the veteran requested that her left leg varicose 
veins disability be evaluated for an increased rating.  An 
August 2000 VA examination report observed that subsequent to 
vein stripping on the medial side of the veteran's right 
(sic) leg, more tortuous and dilated veins, about a 
centimeter in diameter, had appeared in the same area.  The 
report also noted that the veteran complained of swelling 
when she stood for long periods of time and of "charley 
horses" at night.  In September 2000, the VA examiner 
acknowledged that during the August 2000 examination, she 
incorrectly attributed observations about the veteran's 
unilateral varicose veins disability to the veteran's right 
leg, rather than to the veteran's left leg.

The veteran was provided a VA examination in November 2004.  
The VA examiner noted that the veteran complained of the 
following symptoms: painful "Charlie (sic) horses" everyday 
upon waking up and at night, which awakened and were 
alleviated by massaging and beating her leg; pain of 10 on a 
10-point scale; fatigue after prolonged standing for 1 to 1 1/2 
hours; feeling splinters in her left foot; and being unable 
to run with her children or stand in the kitchen for "too 
long."  The VA examiner further noted that the veteran 
denied any current treatment or edema, but stated that 
compression hosiery helped.  

On examination, the examiner observed a palpable, tender 
varicose vein on the veteran's left calf and some stasis 
pigmentation, but no edema, ulcers, or eczema.  Following an 
ultrasound examination of the left leg, in December 2004, the 
VA examiner added the following observations: no intraluminal 
thrombosis was present; there was normal compressibility of 
the visualized leg veins; venous reflux was seen at the left 
popliteal vein venous level; and there was no evidence of 
deep venous thrombosis.

In her November 2001 Notice of Disagreement, the veteran 
stated that she experienced persistent edema and stasis 
pigmentation and that her VA outpatient medical records from 
Orlando would provide supporting evidence.

In November 2005, the Orlando VA outpatient clinic informed 
the RO that the veteran was not treated for varicose veins 
during May 2000.  The Orlando VA outpatient clinic attached a 
list of the veteran's appointments, including no shows, from 
June 1996 to December 2004.  The list shows that prior to 
2000, the veteran's last visit to the Orlando VA outpatient 
clinic occurred in November 1996, and in 2000, the veteran 
went to the Orlando VA outpatient clinic four times: twice in 
July for laboratory and radiology services, and once in July 
and September to see Dr. L. for unspecified reasons.  

The Board finds that an increased disability evaluation for 
varicose veins is not warranted here because the medical 
evidence of record establishes that the veteran does not have 
persistent edema, a requirement for a 40 percent evaluation 
for varicose veins.  38 C.F.R. § 4.104; Diagnostic Code 7120.

During the November 2004 VA examination, the veteran did not 
complain of edema, and the examiner observed none.  The 
September 2000 VA examination report does not mention 
persistent edema, but rather only notes that the veteran 
complained of edema when she stood for long periods of time.  
Thus, neither VA examination contains evidence of persistent 
edema observed by the examiner.  

Although parts of the veteran's VA outpatient medical records 
appear not to have been reviewed by the RO for evidence of 
persistent edema, i.e., the two clinic visits to Dr. L. 
between July and September 2000, the record shows that Dr. L. 
provided the August 2000 VA examination, and updated that 
examination on the same day as the veteran's September 2000 
VA outpatient medical visit in Orlando.  Thus, in essence, 
the doctor, who provided the veteran medical care at the VA 
outpatient facility in Orlando, verified the findings of the 
first VA examination subsequent to all of the veteran's 
visits to the Orlando VA outpatient medical facility in 2000. 
 
Accordingly, the August 2000 and November 2004 VA 
examinations are particularly probative, as they were 
conducted with a full review of all of the evidence of record 
at the time of the respective examinations as well as after 
interviews with the veteran.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's complaints as to the severity of her disorder 
are not credible.  The only evidence in the record that the 
veteran currently experiences persistent edema consists 
solely of the veteran's own unsubstantiated allegation.  To 
the extent that she may report symptoms, she is not qualified 
to render a diagnosis or a probative opinion concerning 
medical causation.  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence is required to support this issue.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Epps, supra; Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, here, no competent medical evidence exists to 
corroborate the veteran's allegation that she experiences 
persistent edema due to her left leg varicose veins 
disability. 

Accordingly, the preponderance of the evidence does not 
support an increased evaluation for the veteran's left leg 
varicose veins disability.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A disability rating in excess of 20 percent for left leg 
varicose veins is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


